Citation Nr: 0802849	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-03 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for headaches; and, if so, whether service 
connection is warranted.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO decision, which 
denied the veteran's claim of service connection for 
hypertension and his petition to reopen a claim of service 
connection for headaches based on no new and material 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act (VCAA) requires VA to make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  This "duty to assist" contemplates that 
VA will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4);  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  This duty applies to 
original claims of service connection as well as petitions to 
reopen. 38 C.F.R. § 3.159(c).

In his January 2004 claim, the veteran indicated that he was 
receiving VA treatment and that a doctor told him that his 
headaches were caused by his high blood pressure.  In June 
2004, he again reiterated that he was receiving VA outpatient 
treatment for both hypertension and headaches.  However, no 
VA outpatient treatment records are in the veteran's claims 
file, and it does not appear that any attempt was made to 
obtain them.  On remand, appropriate action should be taken. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file copies of all VA medical records, 
which are not already in the claims file, 
of the veteran's examination and 
treatment for headaches and/or 
hypertension.

2.  After this development has been 
completed, the RO should then 
readjudicate the claims.  If the benefits 
sought are not granted, the veteran 
should be furnished a supplemental 
statement of the case, which considers 
all the pertinent evidence of record, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

